Ottaway, J.
It is claimed by the defendant appellant that the complaint did not state facts sufficient to constitute a cause of action under the common law rule of pleading. He insists that the pleading should have contained allegations of facts showing that the justice, being a court of limited jurisdiction, had jurisdiction both of the person and subject matter; that, in the absence of these allegations, there was no foundation for the judgment and its rendition constitutes reversible error.
This court cannot concur with this contention.
A pleading-in Justice’s Court is not required to be in any particular form. It is sufficient if expressed so as to enable a person of common understanding to know what is intended. Code Civ. Pro., § 2940.
Technical precision in matters of form is not required in pleadings in Justice’s Court. Even in matters of substance great latitude is allowed, and the courts uniformly construe them liberally. Knallakan v. Beck, 47 Hun, 117; Ross v. Hamilton, 3 Barb. 609; Willard v. Bridge, 4 id. 361; Evans v. Williams, 60 id. 346; Bradner v. Howard, 75 N. Y. 417.
Section 2941 of the Code of Civil Procedure is suggestive of the liberality allowed.
Eor the purpose of setting forth a cause of action upon an instrument for the payment of money only, it is sufficient for the party to deliver the instrument to the court and to *62state that there is due upon it to him from the adverse party a specified sum. Measured by this standard the complaint in this action was clearly sufficient. While it is not claimed that the judgment in this action was an instrument in writing within the purview of this section it is indicative of the policy of the law in the construction of pleadings in Justice’s Court.
The exact procedure in this case is defined by chapter 414 of the Laws of 1881 as amended by the Laws of 1889, chapter 472. By this act plaintiff may make a written verified complaint stating, in a plain concise manner, the facts constituting the cause of action, specifying therein the amount actually due from the defendant to the plaintiff and praying judgment against the defendant for the amount so claimed. The defendant is permitted to answer in the manner indicated by the act.
It is also provided that, in case the complaint does not state facts sufficient to constitute a cause of action, the defendant may demur, and describes proper resulting procedure. In case the defendant fails to answer said complaint at the time of the return of said summons, he shall be deemed to have admitted the allegations of the complaint as true and the court shall, upon filing the summons and complaint with due proof of the service thereof, enter judgment for the said plaintiff and against the defendant for the amount demanded in the complaint, with costs, without further proef.
It will be observed that the measure of damages is the amount demanded in the complaint and that judgment must be entered for this amount without proof.
The plaintiff in a crude maimer has fulfilled the requirements of this statute. He has described the judgment upon which he seeks to recover the amount with sufficient accuracy for a person of common understanding to know what was intended. He has specified the amount actually due thereon and has asked judgment against the defendant for that amount. The justice obtained jurisdiction -of the person by the service of the process. If the complaint was deficient in its statement of facts, the defendant should have interposed a demurrer, and having failed he is deemed to have waived *63the objection. Willard v. Bridge, 4 Barb. 361; Neff v. Carlisle, 12 id. 466; Hall v. McKechnie, 22 id. 244; Mayor, etc., of New York v. Mason, 4 E. D. Smith, 142.
Under section 3063 of the Code of Civil Procedure the judgment is affirmed with costs to respondent.
Judgment affirmed, with costs to respondent.